Case 3:20-cr-30159-SPM Document 21 Filed 02/23/21 Page 1of2 Page ID #42

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
Plaintiff, ,
VS. CRIMINAL NUMBER: 20-CR-30159-SPM
RICHARD LOWELL JONES,
Defendant. )
STIPULATION OF FACTS

 

Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of
Illinois through Norman R. Smith, Assistant U.S. Attorney for this District and herewith enter
into the following Stipulation of Facts with the defendant, Richard Lowell Jones, represented by
his attorney J. William Lucco, pertaining to the relevant conduct of the defendant within the
scope of U.S.S.G. §1B1.3.

1. During the calendar year 2018, in St. Clair County, Illinois, within the Southern
District of Illinois, Richard Lowell Jones was an agent and employee of the City of Mascoutah
which received federal funds and assistance in excess of $10,000. Richard Lowell Jones during
that period of time did corruptly solicit and demand and agree to accept funds from a vendor,
intending to be influenced and rewarded in connection with business and transactions of the City
of Mascoutah and the vendor involving $5,000 or more.

2. Richard Lowell Jones beginning in 2016 worked as the water treatment manager
for the City of Mascoutah and was in charge of all purchase orders on behalf of the City of
Mascoutah for the water and sewer plant. He had previously been in charge of the water and

sewer plant since 1990 as an employee of a company that subcontracted with the City of

Mascoutah.
Case 3:20-cr-30159-SPM Document 21 Filed 02/23/21 Page 2o0f2 Page ID #43

3. Richard Lowell Jones ordered chemicals and services from a company for the
water and sewer plant. Jones received 10% of the total sales. From 2016 to 2020, Jones ordered
approximately $361,917 in chemicals and services from which he received a personal benefit of

$27,232.70.

SO STIPULATED:

STEVEN D, WEJNHOEFT

  

Ruck ach Kove

RICHARD LOWELL JONES VY NORMAN R. SMITH ~

ae VE Assistant United States Attorney
iL 2

J. WILYLAM/LUCCO
Attorngy for Defendant

Date: 2)) ® fzi Date: U/. tLe OLY

N

   
